Attorney Letter Exhibit “B” Richard D. Surber 59 West 100 South Salt Lake City, Utah 84101 Phone (801)575-8073 ext. 106 Facsimile (801)575-8092 Admitted in California December 29, 2009 Board of Directors Juniper Group, Inc. 60 Cutter Mill Rd Suite Great Neck, NY 11021 Re: Legality and Authorization of Shares Issued Under Form S-8 Registration Statement Gentlemen: I have acted as special counsel for Juniper Group, Inc., Inc., a Nevada corporation (the “Company”), in the limited capacity of rendering an opinion regarding the legality and authorization of the shares proposed to be registered under a registration statement on Form S-8 (the “Registration Statement”) to be filed with the Securities and Exchange Commission (“the Commission”) under the Securities Act of 1933, as amended, (“the Act”).The Company is registering a Benefit Plan entitled The 2010 Benefit Plan of Juniper Group, Inc. (the “Benefit Plan”) pursuant to which the Company has authorized the issuance of Fifteen Million (15,000,000) shares of the Company’s common stock, par value $.0001 (the “Shares”). In connection with the preparation of this Opinion, I have examined the following: 1.The Company’s Articles of Incorporation and Amendments thereto and Bylaws as submitted to me by the Company pursuant to my request for same; 2.The Registration Statement herein referenced; 3.The Board of Directors Resolution dated December 25, 2009, authorizing and approvingthe Company’s 2010 Benefit Plan and the preparation of the Registration Statement; 4.
